DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 22 objected to because of the following informalities:  The word comer is recited rather than the word corner.  Appropriate correction is required.
Claim 25 objected to because of the following informalities:  The word od is recited rather than the word of.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 24, 27 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 24, the claim begins with “A installation” which suggests a new independent claim, but goes on to include components previously established in the installation system claim from which it depends.  It is unclear what the intention of this claim is meant to be, an independent or dependent claim.  The examiner will examine as a dependent claim in that all claims are directed toward in installation.  Appropriate correction is required.
Regarding claim 24, it is unclear if the siding member and the second member are of the at least two vinyl siding members established previously in the claims.  The examiner will examine the components as one in the same as those of Claim 1.  Appropriate correction is required.
Claim 27 recites the limitation " the J-form drip edge " in line 2.  There is insufficient antecedent basis for this limitation in the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19-20, 22-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bourgeois et al., U.S. Patent Application Publication 2013/01222690214372.
Regarding claim 19, Borgeois discloses a siding system comprising: (i) at least two vinyl (paragraph 14) siding members in a butt joint relationship (see Fig. 1); and (ii) a support for the butt joint (22), the support having a planar base installed and in contact with the rough surface (see Figs. 1,2; paragraph 3 discloses exterior walls are often irregular; further, rough is a relative term in the art, it is obvious that most exterior building wall constructions will have some degree of roughness); wherein the support is tapered at an angle (see tapered surfaces in Figs.), but does not specifically disclose that the taper angle ranges from about one to about 100 relative to the rough surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce the angle of the taper within the given range for optimal drainage when affected by the elements, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  
Regarding claim 20, Borgeois discloses a siding system wherein the support comprises a contact surface comprising an adhesive layer (paragraph 14).  
Regarding claim 22, Borgeois discloses a siding system but does not specifically disclose it is comprising a corner support for a corner butt joint wherein the support includes two support surfaces positioned at an angle of about 90 deg plus or minus 50 deg that is congruent to a corner in the rough surface.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that and building construction will have corners, as a single planar wall does not constitute a building, and that the siding system components would be uniform across the exterior surfaces and a corner would inherently be present, and therefore two support surfaces at an angle.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce a building corner within the given range to produce a usable space, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  
Regarding claim 23, Borgeois, as modified, discloses a siding system wherein each of the two surfaces have an adhesive layer (each of the siding elements contains the same components).  
Regarding claim 24, Borgeois discloses a siding system comprising a member comprising a J-form drip edge, a nailing flange, and an installation channel wherein the J-form drip edge of a first member can form an installation joint with the installation channel of a second member, but does not specifically disclose the substantially planar siding member having a width of at least about 3 cm.  It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to produce a siding member having a length greater than 3 cm for efficiency of the siding application process, and since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233  
Regarding claim 25, Borgeois discloses a siding system wherein the rough surface is a vertical surface (walls are inherently vertical elements).  
Regarding claim 26, Borgeous discloses a siding system wherein the vinyl siding member has two or more nailing apertures (see Fig. 1).  
Regarding claim 27, Borgeous discloses a siding system wherein the vinyl siding member has an installation-channel adjacent to mechanically accept the J-form drip edge (see Fig. 1).  
Regarding claim 28, Borgeois discloses a siding system but does not specifically disclose wherein the planar base has two or more nailing apertures.  As can be seen in Figure 1, the siding nailing strip is backed by a portion of the support member, so it would be obvious to one having ordinary skill in the art before the effective filing date of the claimed invention that two or more apertures would exist in the planar base to effectively hold the siding to the wall.
Claim(s) 21 rejected 35 U.S.C. 103 as being unpatentable over Bourgeois et al., U.S. Patent Application Publication 2013/01222690214372 in view of Meldrum, U.S. Patent 4,972,647.
Regarding claim 21, Borgeois discloses a siding system but does not specifically disclose wherein the adhesive layer comprises a release liner.  Meldrum teaches an adhesive layer (82) and a release liner (84) utilized in a siding. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an adhesive layer including a release liner for ease of installation of the siding.







Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GISELE D FORD whose telephone number is (571)270-7326. The examiner can normally be reached M-T,Th-F 7:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

GISELE D. FORD
Examiner
Art Unit 3633



/GISELE D FORD/Examiner, Art Unit 3633